DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment

2.	Amendment filed on 08/02/2021 has been entered. Claims 1, 3-6 and 13-33 have been cancelled. Claims 44 and 45 are newly added. Claims 2, 7-12, 34-45 are now pending in the application. 

Response to Arguments

3.	Applicant's arguments filed 08/02/2021 have been fully considered and acknowledged but are moot in view of the new grounds of rejection.
Amendments to the claim 2 are blurry and difficult to read.
In response to Applicant’s argues: “The Office Action has failed to establish a prima facie case of obviousness for the non-statutory obviousness-type double patenting rejection because the Office Action has failed to 1) make clear the differences between the claimed invention of this application’s claim(s) and the invention as defined in the claim(s) of the co-pending application, 2) make clear the reasons why a person of ordinary skill in the art would conclude that the invention as defined in the claim at issue would have been an obvious variation of the invention as defined in the claim(s) of the copending application, and 3) provide evidence of the differences between the claimed invention of this application’s claim(s) and the invention as defined in the claim(s) of the co-pending application.” Examiner respectfully disagrees. 
As Examiner stated previously: 1) make clear the differences: The differences between the instant application’s claim 2 and the invention as defined in the claim 14 of the co-pending application P886 is “only the one standoff substrate is positioned between the 
Therefore, the obviousness-type double patenting rejection is clear. Please see rejections below.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 2: Pierce discloses an electronic package comprising: a first substrate (200 fig. 3B, and shown in figure below), wherein the first substrate having a substrate surface [surface of the substrate includes at least top surface, bottom surface and side surfaces], the first substrate comprises a first plurality of substrate vias (shown in 
fig. 7); a second substrate (200 fig. 3B shown in figure below), wherein the second substrate comprises a second plurality of substrate vias (shown in fig. 7); one standoff substrate (300), wherein the one standoff substrate (300) positioned between the first substrate (200) and the second substrate (200), only the one standoff substrate (300) is positioned between the first substrate (200) and the second substrate (200) (seen in 
fig. 3B and seen in figure below), the one standoff substrate (300) is affixed to each of the first substrate (200) and the second substrate (300 by solder balls seen in fig. 3B), the one standoff substrate (300) forms a clearance between the first substrate (200) and the second substrate (200), (seen in fig. 3B and seen in figure below) and the one standoff substrate (300) comprises an intervening plurality of standoff substrate vias (seen in fig. 7) passing through the entire thickness of the one standoff substrate (300); and a plurality of electronic components (230) located within the clearance (fig. 3B), wherein the plurality of electronic components including a first electronic component (230a) and a second electronic component (230a). It doesn’t explicitly teach:
1) one or more cavities; and the first substrate comprises a first plurality of said one or more cavities; and the second substrate comprises a second plurality of said one or more cavities; and a plurality of electronic components located within said one or more cavities; and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate; and
2) the first electronic component is the same type of electronic component as compared to the second electronic component.
Pierce discloses in another form of multiple chip assembly, figs. 5A, 5B one or more cavities (500, 510); and the first substrate (520 at bottom) comprises a first plurality of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention one or more cavities; and the first substrate comprises a first plurality of said one or more cavities; and the second substrate comprises a second plurality of said one or more cavities; and a plurality of electronic components located within said one or more cavities and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate, as taught by Pierce in order to provide compact design of the stacking of packages. 
Akram discloses a plurality of electronic components (452) fig. 4 located within the clearance, wherein the plurality of electronic components including a first electronic component (452) and a second electronic component (452), and the first electronic component is the same type electronic component as compared to the second electronic component.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Pierce the first electronic component is the same type of electronic component as compared to the second electronic component, as taught by Amidi in order to achieve densely packaged semiconductor devices, as taught by Amidi (col. 3:43-45). 

Regarding claim 9, Pierce further discloses that one the one standoff (210a, 300, 700, 800) is semiconductor [0041].


    PNG
    media_image1.png
    251
    523
    media_image1.png
    Greyscale



Regarding claim 10, Pierce further discloses that at least two electronic components communicate with each other and/or at least one of the electronic components (230a, fig. 7) communicate with the one standoff substrate (700) [0040].

Regarding claim 34, Pierce further discloses that at least one electronic component of the plurality of electronic components and at least one of said first substrate, said second, substrate and said one standoff substrate are affixed together to form a single piece [0029].

Regarding claim 35, Pierce further discloses that at least one of said first substrate, said second substrate and said one standoff substrate comprises of one or more Redistribution Layer(s) (RDL) (shown in fig. 7).

Regarding claim 36: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2, wherein one of said plurality of electronic components (452) fig. 4 (Akram) is coupled to said first substrate and/or said second substrate using wirebond.



Regarding claim 38, Pierce further discloses that at least one or more cavities (500) encircles said first substrate and/or said second substrate (520) [0035].

Regarding claim 39, Pierce further discloses that the one standoff substrate (300) is coupled to said one or more cavities (500) [0040].

4.2.	 Claims 7 and 8 are ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram, as applied to claim 2 above, and further in view of Sharifi (US 2009/0032926) hereinafter Sharifi.

Regarding claim 7: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2.  It doesn’t explicitly teach at least two of said plurality of electronic components are different type of component.
Sharifi discloses at least two of said plurality of electronic components are different type of component: circuit die 40, fig. 11 and passive electronic components 24.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram at least two of said plurality of electronic components are different type of component, as taught by Sharifi in order provide different operating functions of the electronic components.

Regarding claim 8: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2.  It doesn’t explicitly teach at least two of said plurality of electronic components are stacked on each other.
 Sharifi discloses at least two of said plurality of electronic components 40, 46, 40 fig. 4 are stacked on each other.


4.3.	 Claims 11 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram, as applied to claims 2 and 5 respectively above, and further in view of Weber (US 6324069) hereinafter Weber.

Regarding claim 11: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2. It doesn’t explicitly teach the one standoff substrate is a mold.
Weber discloses a mold compound (16) encapsulating he chip (12) and substrate ((14)    [0017]. 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram the one standoff substrate is a mold, as taught by Weber in order provide strong and unexpansive insulator.

Regarding claim 40: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2, wherein other component is a die (230a, 230b) [0035]. It doesn’t explicitly teach one component of said plurality of electronic components is a mold.
Weber discloses a mold compound (16) encapsulating he chip (12) and substrate ((14)    [0017]. 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram one component of said plurality of electronic components is a mold, as taught by Weber in order provide the strong and unexpansive insulator.


(US 2008/0143379) hereinafter Norman.

Regarding claim 12: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2 wherein one of the plurality of the electronic components is capacitor [0044] (Pierce) or memory [0039] (Pierce) (Akram) or wirebond (Akram) or bump (Pierce), (Akram). It doesn’t explicitly teach one of the plurality of the electronic components is a. security component or security sub circuit or an antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or resistor or inductor or processor or sensor or analog-to-digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application-Specific Integrated Circuit (ASIC) or Through- Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializei/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU), or magnet or waveguide or mold or under-fill material or heat-pipe or mirror or fan or fiber or accelerator/co-processor or processor core or Microeicctromechanical Systems (MEMS) or membrane or heat spreader or energy source or sensing material or piezoelectric or light source or touch screen or Liquid Crystal Display (LCD) or organic light-emitting diode (OLED) or battery.
Norman discloses an antenna or radar or phased array or modem or baseband or transceiver [0382] or mm-wave subsystem or silicon-on-insulator or amplifier [0038] or FPGA [0098] [0238] or resistor [0278] or inductor or processor memory [0025] [0211] or sensor or analog-to-digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or ASIC [0018] [0074] or TSV or laser or analog circuit or digital circuit or SerDes [0132] or filter or Lens or GPU or magnet or waveguide or mold or under-full or heat-pipe or mirror or fan or fiber [0087] or accelerator/coprocessor or MEMS [0110] [0298] or membrane or heat spreader [0431] or energy source or light source or battery.


4.5.	 Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram, as applied to claim 2 above, and further in view of Shenoy et al. (US 2014/0035892) hereinafter Shenoy.

Regarding claim 41: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2. It doesn’t explicitly teach one component of said plurality of electronic components comprises glass and other component is antenna.
Shenoy discloses one of the component comprises glass [0006] and other component is antenna [0037].
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram one component of said plurality of electronic components comprises glass and other component is 

4.6.	 Claim 42 is ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram, as applied to claim 2 above, and further in view of Norman and in view of Shenoy.

Regarding claim 42: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2.It doesn’t explicitly teach:
1)  one component of said plurality of electronic components is amplifier; and
 2) another component is an antenna.
Norman discloses an antenna or radar or phased array or modem or baseband or transceiver [0382] or mm-wave subsystem or silicon-on-insulator or amplifier [0038].
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram one component of said plurality of electronic components is amplifier, as taught by Norman, in order to minimize issues with signal integrity and signal skew, as taught by Norman (Abstract).
Shenoy discloses one of the component is glass [0006] and other component is antenna [0037].
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram other component is antenna, as taught by Shenoy in order provide electrical communication between dies through one or more glass via bars, as taught by Shenoy [0006].

4.7.	 Claim 43 is ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram, as applied to claim 2 above, and further in view of Yoshihara et al. (US 5898909) hereinafter Yoshihara.


 Yoshihara discloses an antenna 12, 13 is integrated on the cavity (inner space of package 15)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram an antenna is integrated on the cavity, as taught by Yoshiharain order to provide an ultrahigh frequency radio communication, as taught by Yoshihara (col. 6:46-49).

4.8.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce.

Regarding claim 44: Pierce discloses an electronic package comprising: a first substrate (200 fig. 3B, and shown in figure above), wherein the first substrate having a substrate surface [surface of the substrate includes at least top surface, bottom surface and side surfaces], the first substrate comprises a first plurality of substrate vias (shown in 
fig. 7); a second substrate (200 fig. 3B shown in figure above); one standoff substrate (300), wherein the one standoff substrate (300) positioned between the first substrate (200) and the second substrate (200), only the one standoff substrate (300) is positioned between the first substrate (200) and the second substrate (200) (seen in 
fig. 3B and seen in figure above), the one standoff substrate (300) is affixed to each of the first substrate (200) and the second substrate (300 by solder balls seen in fig. 3B), the one standoff substrate (300) forms a clearance between the first substrate (200) and the second substrate (200), (seen in fig. 3B and seen in figure above) and the one standoff substrate (300) comprises an intervening plurality of standoff substrate vias (seen in fig. 7) passing through the entire thickness of the one standoff substrate (300); and a plurality of electronic components (230) located within the clearance (fig. 3B), wherein the plurality of electronic components including a first electronic component (230a) and a second electronic component (230a). It doesn’t explicitly teach:
1) one or more cavities; and the first substrate comprises a first plurality of said one or more cavities; and the second substrate comprises a second plurality of said one or 
Pierce discloses in another form of multiple chip assembly, figs. 5A, 5B one or more cavities (500, 510); and the first substrate (520 at bottom) comprises a first plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the first substrate); and the second substrate (520 at top) comprises a second plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the second substrate); and a plurality of electronic components (230a, 230b) located within said one or more cavities (500, 510) (seen in fig. 5A); and the first plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the first substrate) are both formed into the substrate surface of said first substrate (520).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention one or more cavities; and the first substrate comprises a first plurality of said one or more cavities; and the second substrate comprises a second plurality of said one or more cavities; and a plurality of electronic components located within said one or more cavities and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate, as taught by Pierce in order to provide compact design of the stacking of packages. 

OR

4.9.	Claims 2, 9-10 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Akram and in view of Glovatsky et al. (US 5994648) hereinafter Glovatsky.

Regarding claim 2: Pierce discloses an electronic package comprising: a first substrate (200 fig. 3B, and shown in figure above), wherein the first substrate having a substrate surface [surface of the substrate includes at least top surface, bottom surface and side surfaces], the first substrate comprises a first plurality of substrate vias (shown in 

fig. 3B and seen in figure above), the one standoff substrate (300) is affixed to each of the first substrate (200) and the second substrate (300 by solder balls seen in fig. 3B), the one standoff substrate (300) forms a clearance between the first substrate (200) and the second substrate (200), (seen in fig. 3B and seen in figure above) and the one standoff substrate (300) comprises an intervening plurality of standoff substrate vias (seen in fig. 7) passing through the entire thickness of the one standoff substrate (300); and a plurality of electronic components (230) located within the clearance (fig. 3B), wherein the plurality of electronic components including a first electronic component (230a) and a second electronic component (230a). It doesn’t explicitly teach:
1) one or more cavities; and the first substrate comprises a first plurality of said one or more cavities; and the second substrate comprises a second plurality of said one or more cavities; and a plurality of electronic components located within said one or more cavities; and
2) the first electronic component is the same type of electronic component as compared to the second electronic component; and
 3) the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate.
Pierce discloses in another form of multiple chip assembly, figs. 5A, 5B one or more cavities (500, 510); and the first substrate (520 at bottom) comprises a first plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the first substrate); and the second substrate (520 at top) comprises a second plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the second substrate); and a plurality of electronic components (230a, 230b) located within said one or more cavities (500, 510) (seen in fig. 5A); and the first plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the first substrate) are both formed into the substrate surface of said first substrate (520).

Akram discloses a plurality of electronic components (452) fig. 4 located within the clearance, wherein the plurality of electronic components including a first electronic component (452) and a second electronic component (452), and the first electronic component is the same type electronic component as compared to the second electronic component.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Pierce the first electronic component is the same type of electronic component as compared to the second electronic component, as taught by Amidi in order to achieve densely packaged semiconductor devices, as taught by Amidi (col. 3:43-45). 
Glovatsky discloses in figs. 2A – 2C the plurality of cavities (24) are formed into the substrate surface (22) of said first substrate (20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Pierce and Amidi the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate, as taught by Glovatsky in order to reduce overall dimension of the electronic devices.

Regarding claim 9, Pierce further discloses that one the one standoff (210a, 300, 700, 800) is semiconductor [0041].

Regarding claim 10, Pierce further discloses that at least two electronic components communicate with each other and/or at least one of the electronic components (230a, fig. 7) communicate with the one standoff substrate (700) [0040].



Regarding claim 35, Pierce further discloses that at least one of said first substrate, said second substrate and said one standoff substrate comprises of one or more Redistribution Layer(s) (RDL) (shown in fig. 7).

Regarding claim 36: Pierce, as modified by the teaching of Akram, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2, wherein one of said plurality of electronic components (452) fig. 4 (Akram) is coupled to said first substrate and/or said second substrate using wirebond.

Regarding claim 37, Pierce further discloses that said one standoff substrate and one or both of said first substrate and said second substrate are affixed together to form a single piece [0029].

Regarding claim 38, Pierce further discloses that at least one or more cavities (500) encircles said first substrate and/or said second substrate (520) [0035].

Regarding claim 39, Pierce further discloses that the one standoff substrate (300) is coupled to said one or more cavities (500) [0040].

4.10.	 Claims 7 and 8 are ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram and in view of Glovatsky, as applied to claim 2 above, and further in view of Sharifi (US 2009/0032926) hereinafter Sharifi.

Regarding claim 7: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above 
Sharifi discloses at least two of said plurality of electronic components are different type of component: circuit die 40, fig. 11 and passive electronic components 24.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce, Akram and Glovatsky at least two of said plurality of electronic components are different type of component, as taught by Sharifi in order provide different operating functions of the electronic components.

Regarding claim 8: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2.  It doesn’t explicitly teach at least two of said plurality of electronic components are stacked on each other.
 Sharifi discloses at least two of said plurality of electronic components 40, 46, 40 fig. 4 are stacked on each other.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce, Akram and Glovatsky at least two of said plurality of electronic components are stacked on each other, as taught by Sharifi in order provide different operating functions of the electronic components.

4.11.	 Claims 11 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram and in view of Glovatsky, as applied to claims 2 and 5 respectively above, and further in view of Weber (US 6324069) hereinafter Weber.

Regarding claim 11: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2. It doesn’t explicitly teach the one standoff substrate is a mold.
Weber discloses a mold compound (16) encapsulating he chip (12) and substrate ((14)    [0017]. 


Regarding claim 40: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2, wherein other component is a die (230a, 230b) [0035]. It doesn’t explicitly teach one component of said plurality of electronic components is a mold.
Weber discloses a mold compound (16) encapsulating he chip (12) and substrate ((14)    [0017]. 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce, Akram and Glovatsky one component of said plurality of electronic components is a mold, as taught by Weber in order provide the strong and unexpansive insulator.

4.12.	 Claim 12 is ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram and in view of Glovatsky, as applied to claim 2 above, and further in view of Norman (US 2008/0143379) hereinafter Norman.

Regarding claim 12: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2 wherein one of the plurality of the electronic components is capacitor [0044] (Pierce) or memory [0039] (Pierce) (Akram) or wirebond (Akram) or bump (Pierce), (Akram). It doesn’t explicitly teach one of the plurality of the electronic components is a. security component or security sub circuit or an antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or resistor or inductor or processor or sensor or analog-to-digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application-Specific Integrated Circuit (ASIC) or Through- 
Norman discloses an antenna or radar or phased array or modem or baseband or transceiver [0382] or mm-wave subsystem or silicon-on-insulator or amplifier [0038] or FPGA [0098] [0238] or resistor [0278] or inductor or processor memory [0025] [0211] or sensor or analog-to-digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or ASIC [0018] [0074] or TSV or laser or analog circuit or digital circuit or SerDes [0132] or filter or Lens or GPU or magnet or waveguide or mold or under-full or heat-pipe or mirror or fan or fiber [0087] or accelerator/coprocessor or MEMS [0110] [0298] or membrane or heat spreader [0431] or energy source or light source or battery.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce, Akram and Glovatsky one of the plurality of the electronic components is a. security component or security sub circuit or an antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or resistor or inductor or processor or sensor or analog-to-digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application-Specific Integrated Circuit (ASIC) or Through- Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializei/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU), or magnet or waveguide or mold or under-fill material or heat-pipe or mirror or fan or fiber or accelerator/co-processor or processor core or Microeicctromechanical Systems (MEMS) or membrane or heat spreader or energy source or sensing material or piezoelectric or light source or touch screen or Liquid Crystal Display (LCD) or organic light-emitting diode (OLED) 

4.13.	 Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram and in view of Glovatsky, as applied to claim 2 above, and further in view of Shenoy et al. (US 2014/0035892) hereinafter Shenoy.

Regarding claim 41: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2. It doesn’t explicitly teach one component of said plurality of electronic components comprises glass and other component is antenna.
Shenoy discloses one of the component comprises glass [0006] and other component is antenna [0037].
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Akram, Glovatsky one component of said plurality of electronic components comprises glass and other component is antenna, as taught by Shenoy in order provide electrical communication between dies through one or more glass via bars, as taught by Shenoy [0006].

4.14.	 Claim 42 is ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram and in view of Glovatsky, as applied to claim 2 above, and further in view of Norman and in view of Shenoy.

Regarding claim 42: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2.It doesn’t explicitly teach:
1)  one component of said plurality of electronic components is amplifier; and
 2) another component is an antenna.
Norman discloses an antenna or radar or phased array or modem or baseband or transceiver [0382] or mm-wave subsystem or silicon-on-insulator or amplifier [0038].

Shenoy discloses one of the component is glass [0006] and other component is antenna [0037].
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce, Akram, Glovatsky and  Norman other component is antenna, as taught by Shenoy in order provide electrical communication between dies through one or more glass via bars, as taught by Shenoy [0006].

4.15.	 Claim 43 is ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Akram and in view of Glovatsky, as applied to claim 2 above, and further in view of Yoshihara et al. (US 5898909) hereinafter Yoshihara.

Regarding claims 43: Pierce, as modified by the teaching of Akram and Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 2. It doesn’t explicitly teach an antenna is integrated on the cavity.
 Yoshihara discloses an antenna 12, 13 is integrated on the cavity (inner space of package 15)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce, Akram and Glovatsky an antenna is integrated on the cavity, as taught by Yoshihara in order to provide an ultrahigh frequency radio communication, as taught by Yoshihara (col. 6:46-49).

4.16.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Glovatsky.


fig. 7); a second substrate (200 fig. 3B shown in figure above); one standoff substrate (300), wherein the one standoff substrate (300) positioned between the first substrate (200) and the second substrate (200), only the one standoff substrate (300) is positioned between the first substrate (200) and the second substrate (200) (seen in 
fig. 3B and seen in figure above), the one standoff substrate (300) is affixed to each of the first substrate (200) and the second substrate (300 by solder balls seen in fig. 3B), the one standoff substrate (300) forms a clearance between the first substrate (200) and the second substrate (200), (seen in fig. 3B and seen in figure above) and the one standoff substrate (300) comprises an intervening plurality of standoff substrate vias (seen in fig. 7) passing through the entire thickness of the one standoff substrate (300); and a plurality of electronic components (230) located within the clearance (fig. 3B), wherein the plurality of electronic components including a first electronic component (230a) and a second electronic component (230a). It doesn’t explicitly teach:
1) one or more cavities; and the first substrate comprises a first plurality of said one or more cavities; and the second substrate comprises a second plurality of said one or more cavities; and a plurality of electronic components located within said one or more cavities; and 
2) the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate.
Pierce discloses in another form of multiple chip assembly, figs. 5A, 5B one or more cavities (500, 510); and the first substrate (520 at bottom) comprises a first plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the first substrate); and the second substrate (520 at top) comprises a second plurality of said one or more cavities (cavities are located on top (500) and underneath (510) of the second substrate); and a plurality of electronic components (230a, 230b) located within said one or more cavities (500, 510) (seen in fig. 5A); and the first plurality of said one 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention one or more cavities; and the first substrate comprises a first plurality of said one or more cavities; and the second substrate comprises a second plurality of said one or more cavities; and a plurality of electronic components located within said one or more cavities and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate, as taught by Pierce in order to provide compact design of the stacking of packages. 
Glovatsky discloses in figs. 2A – 2C the plurality of cavities (24) are formed into the substrate surface (22) of said first substrate (20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Pierce the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate, as taught by Glovatsky in order to reduce overall dimension of the electronic devices.

4.17.	 Claim 45 is ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce in view of Glovatsky, as applied to claim 44 above, and further in view of Yean et al. (US 2009/0267171) hereinafter Yean.

Regarding claims 45: Pierce, as modified by the teaching of Glovatsky, discloses the electronic package having all of the claimed features as discussed above with respect to claim 44. It doesn’t explicitly teach the one standoff substrate comprises of one or more cavity(ies).
Yean discloses the interposer substrate (10) comprises of cavity (22).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to include in the invention of Pierce and Glovatsky the one standoff substrate comprises of one or more cavity(ies), as taught by Yean in order to provide space for electronic component.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.1.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 (14) of U.S. Patent No. 10,515,886 hereinafter P886 in view of Pierce and in view of Akram and in view of Glovatsky.

Both claim 2 of instant application and claim 17(14) of P886 are directed to an electronic package comprising: one or more cavities; a first substrate, wherein the first substrate comprises a first plurality of substrate vias and one or more cavities; a second substrate, wherein the second substrate comprises a second plurality of substrate vias and said one or more cavities, one standoff substrate, wherein the one standoff substrate positioned between the first substrate and the second substrate, only the one 
Except, claim 17(14) of P886 does not disclose a plurality of electronic components located within said one or more cavities.
Pierce discloses in another form of multiple chip assembly, figs. 5A, 5B one or more cavities (500, 510); a plurality of electronic components (230a, 230b), located within said cavities (500, 510).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 17(14) of the P886 by a plurality of electronic components located within said one or more cavities, as taught by Pierce in order to provide compact design of the stacking of packages.
Except, claim 17(14) of P886 does not disclose the first electronic component is the same type of electronic component as compared to the second electronic component.
Akram discloses a plurality of electronic components (452) fig. 4 located within the clearance, and the first electronic component is the same electronic component as compared to the second electronic component.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 17(14) of the P886 by the first electronic component is the same type of electronic component as compared to the second electronic component, as taught by Amidi in order to achieve densely packaged semiconductor devices, as taught by Amidi (col. 3:43-45).
Except, claim 17(14) of P886 does not disclose the first substrate having a substrate surface and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate. 

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 17(14) of the P886 by the first substrate having a substrate surface and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate, as taught by Glovatsky in order to reduce overall dimension of the electronic devices.

Regarding claims 7-12, 34-43 - the aforementioned claims are rejected based on their dependent status from claim 2.

5.2.	Claims 2, 12, 34, 35 and 37 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-17, 20 and 23-25 of P886 in view of Pierce and in view of Akram and in view of Glovatsky.
 

Both claim 2 of instant application and claim 14 of P886 are directed to an electronic package comprising: one or more cavities; a first substrate, wherein the first substrate comprises a first plurality of substrate vias and one or more cavities; a second substrate, wherein the second substrate comprises a second plurality of substrate vias and said one or more cavities, one standoff substrate, wherein the one standoff substrate positioned between the first substrate and the second substrate, only the one standoff substrate positioned between the first substrate and the second substrate, the one standoff substrate is affixed to each of the first substrate and die second substrate, the one standoff substrate forms a clearance between the first substrate and the second substrate, the one standoff substrate comprises an intervening plurality of standoff substrate vias passing through the entire thickness of the one standoff substrate, and a plurality of electronic components located within the clearance, wherein the plurality of electronic components including a first electronic component and a second electronic component.

Pierce discloses only the one standoff substrate (300) is positioned between the first substrate (200) and the second substrate (200) (shown in fig. 3B and shown in figure above); and in another form of multiple chip assembly, figs. 5A, 5B one or more cavity (500, 510); and the first substrate (520 at bottom) comprises a first cavities (500, 510) [0035]; and the second substrate (520 at top) comprises a second cavities (500, 510); and a plurality of electronic components (230a, 230b), located within said cavities (500, 510), wherein the plurality of electronic components are coupled to said one or more cavities said and/ or one standoff substrate.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 14 of the P886 by only the one standoff substrate is positioned between the first substrate and the second substrate; and one or more cavities; and the first substrate comprises a first cavity; and the second substrate comprises a second cavity; and a plurality of electronic components located within said cavities, as taught by Pierce in order to provide compact design of the stacking of packages.
Except, claim 17(14) of P886 does not disclose the first electronic component is the same type of electronic component as compared to the second electronic component.
Akram discloses a plurality of electronic components (452) fig. 4 located within the clearance, and the first electronic component is the same electronic component as compared to the second electronic component.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 17(14) of the P886 by the first electronic component is the same type of electronic component as compared to the second electronic component, as taught by Amidi in order to achieve densely packaged semiconductor devices, as taught by Amidi (col. 3:43-45).

Glovatsky discloses in figs. 2A – 2C the plurality of cavities (24) are formed into the substrate surface (22) of said first substrate (20).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 17(14) of the P886 by the first substrate having a substrate surface and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate, as taught by Glovatsky in order to reduce overall dimension of the electronic devices.

instant application 16/724319
U.S. Patent No. 10,515,886
2. (Currently amended) An electronic package comprising: one or more cavities; a first substrate, wherein the first substrate having a substrate surface, wherein the first substrate comprises a first plurality of substrate vias and a first plurality of said one or more cavities; a second substrate, wherein the second substrate comprises a second plurality of substrate vias and a second plurality of said one or more cavities; one standoff substrate, wherein the one standoff substrate positioned between the first substrate and the second substrate, only the one standoff substrate is positioned between the first substrate and the second substrate, the one standoff substrate is affixed to each of the first substrate and the second substrate, the 



16. The electronic package according to claim 15, wherein at least one of said plurality of electronic components is 
17. The electronic package according to claim 14, wherein the first substrate and/or second substrate contains one or more cavities and/or through holes. 

one of the plurality of the electronic components is a. security component or security sub circuit or an antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or capacitor or resistor or inductor or processor or memory or sensor or analog-to-digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application-Specific Integrated Circuit (ASIC) or Through- Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializei/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU), or magnet or waveguide or wirebond or mold or under-fill material or heat-pipe or mirror or fan or bump or fiber or accelerator/co-processor or processor core or Microeicctromechanical Systems 


Claim 2
    20. The electronic package according to claim 18, wherein the first electronic component, the second electronic component and the third electronic component communicate through Redistribution Layer (RDL). 
34.     The electronic package according to claim 2, wherein at least one electronic component of the plurality of electronic components and at least one of said first substrate, said second, substrate and said one standoff substrate are affixed together to form a single piece.
    24. The electronic package according to claim 14, wherein at least one substrate and at least one electronic component is manufactured as one piece. 
35.    The electronic package according to claim 2, wherein at least one of said first substrate, said second substrate and said one standoff substrate comprises of one or more Redistribution Layer(s) (RDL).
    25. The electronic package according to claim 14, wherein at least one substrate comprises of RDL. 

37.    The electronic package according to claim 2, wherein said one standoff substrate and one or both of said first substrate and said second substrate are affixed together to form a single piece.
23. The electronic package according to claim 14, wherein at least one standoff substrate and at least one substrate is manufactured as one piece. 




Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848